UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-33519 FITT HIGHWAY PRODUCTS, INC. (formerly Who’s Your Daddy, Inc.) (Exact name of registrant as specified in its Charter) Nevada 98-0360989 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 26381 Crown Valley Parkway, Suite 230, Mission Viejo, CA 92691 (Address of principal executive offices) Registrant’s telephone number, including area code: (949) 582-5933 Securities registered pursuant to Section12(b)of the Act: None Securities registered pursuant to Section12(g)of the Act: Common Stock, $0.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d)of the Act. o Yes x No Indicate by check mark whether the registrant (1)has filed all reports has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained herein, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-k or any amendment to this Form10-k. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company. o Yes x No The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on June 30, 2010 was approximately $6,084,392. The registrant had 84,294,938 shares of common stock and no shares of preferred stock outstanding as of April 14, 2011. DOCUMENTS INCORPORATED BY REFERENCE The following documents are incorporated herein by reference in PartIV, Item 15:(i)Registration Statement on Form10SB, filed on January18, 2002, (ii)Current Report on Form8-K, filed on April7, 2005, (iii)Schedule 14C Definitive Information Statement, filed June 28, 2005, (iv) Current Report on Form 8-K, filed June 11, 2009, (v) Current Report on Form 8-K, filed August 26, 2009, (vi) Current Report on Form 8-K, filed September 18, 2009, (vii) Current Report on Form 8-K, filed January 22, 2010, (viii) Current Report on Form 8-K, filed April 6, 2010, (ix) Current Report on Form 8-K, filed June 21, 2010, and (x) Current Report on Form 8-K, filed July 21, 2010. TABLE OF CONTENTS Page PARTI ITEM 1 BUSINESS 1 ITEM 1A RISK FACTORS 6 ITEM 1B UNRESOLVED STAFF COMMENTS 6 ITEM 2 PROPERTIES 6 ITEM 3 LEGAL PROCEEDINGS 6 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 9 PARTII ITEM 5 MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 9 ITEM 6 SELECTED FINANCIAL DATA 11 ITEM 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 17 ITEM 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 41 ITEM 9A CONTROLS AND PROCEDURES 41 ITEM 9A(T) CONTROLS AND PROCEDURES 42 ITEM 9B OTHER INFORMATION 42 PARTIII ITEM 10 DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 42 ITEM 11 EXECUTIVE COMPENSATION 43 ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 46 ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 46 ITEM 14 PRINCIPAL ACCOUNTING FEES AND SERVICES 46 PART IV ITEM 15 EXHIBITS, FINANCIAL STATEMENT SCHEDULES 47 SIGNATURES 48 PARTI ITEM 1.BUSINESS Corporate History We were incorporated in the State of Nevada on October12, 2000 under the name Cogen Systems,Inc. We changed our name to Snocone Systems,Inc. on December6, 2001. On April1, 2005, Snocone Systems,Inc. and its wholly-owned subsidiary, WYD Acquisition Corp., a California corporation (the “Merger Sub”), completed and closed an Agreement and Plan of Merger with Who’s Your Daddy,Inc. (“WYD”), an unrelated, privately held California corporation, whereby the Merger Sub merged with and into WYD. After the merger, the separate existence of the Merger Sub ceased and, as such, WYD continued its corporate existence as a direct, wholly-owned subsidiary of Snocone Systems,Inc. under the laws of the State of California. On April13, 2005, the shareholders of Snocone Systems,Inc. voted to change our name to Who’s Your Daddy,Inc. and effective June 1, 2010, the shareholders of Who’s Your Daddy, Inc. voted to change our name to FITT Highway Products, Inc. Business Development After developing an energy drink with several flavors, we changed our primary business to the manufacture (on an outsource basis), sale and distribution of these beverages centered on the trademark-protected brands, Who’s Your Daddy® and The King of Energy®which we began selling in 2005.We originally marketed our energy drinks through retail outlets mainly to a demographic of customers in their late teens through mid-thirties who were seeking alternatives to bad tasting energy drinks, coffee and other stimulants and were attracted to our products because of their energy boosting capabilities, pleasant taste, and also because of our edgy and provocative tradenames.Given the crowded energy drink market and high cost of acquiring shelf space, in late 2008, we developed and began test-marketing a two-ounce Sports Energy Shot in limited retail markets to determine the best marketing strategy and demographic for this type of product. Based on what we learned, during the second quarter of 2009, we determined we would modify our product and expand our target demographic in order to be competitive in the energy product marketplace.During the last three quarters of 2009 and most of the 2010 year, the Company temporarily suspended sales activity to focus on modifying our Sports Energy Shot and changing its name to “F.I.T.T. Energy With Resveratrol” (the “FITT Energy Shot”).The FITT Energy Shot is essentially the same formula as our Sports Energy Shot, but also contains additional ingredients which various scientific studies describe as having certain possible health and fitness benefits. As a result of our decision to concentrate on our new FITT Energy Shot product, we decided in 2009 to no longer use the Who’s Your Daddy® and The King of Energy® tradenames, and effective January 19, 2010, we entered into a settlement agreement with Fish& Richardson, P.C. (“Fish”), a previous provider of legal services to us, wherein we agreed to transfer all right, title and interest in these tradenames to Fish, and Fish agreed to acknowledge a full satisfaction of any debt owed Fish by the Company. Effective August 12, 2010, the we entered into an Operating Agreement with F.I.T.T. Energy Products, Inc. (“FITT”), a private Nevada corporation controlled by certain of the Company’sinvestors and management, but not deemed under common control.Under the terms ofthe Operating Agreement, FITT performs certain operating services for the Company, including among other things, selling, marketing, producing and distributing the FITT Energy Shot, and will pay all costs and expenses involved with performing these services. FITT began test marketing the FITT Energy Shot using a new marketing strategy pointing to customers in their twenties, thirties, and forties who are interested in fitness and health as well as gaining an energy boost.The test marketing began with an internet-based model using email blasts, key word searches and Direct Response Television (“DRTV”) to attract customers, so that we could test call center, fulfillment and other sales and administrative processes.We also believed that this test marketing strategy would allow us to generate brand awareness that could then be leveraged in an all-important roll-out of our product to the retail market. 1 Description of Business Our Company’s business is the manufacture (on an outsource basis), distribution and sale of energy drinks which, as noted in Operations below, is currently being performed by FITT.The primary outlet for our product is expected to be the retail market, with additional sales coming from our website and DRTV presence.Marketing support and brand recognition will be primarily done through television.Our revenues and cash flow is presently limited to the receipt of royalties from FITT of $0.05 per bottle sold of the FITT Energy Shot.As such, we are now dependent upon the success of FITT’s operations.Until we can mitigate the Company’s debt, we will be unable to operate in the normal course of business and seek capital to develop new products. Products Energy Shots Our energy shots were designed in collaboration with Dr. Rand Scott, a Board Certified Anesthesiologist and Pain Management Specialist.Dr. Scott is a graduate of Penn State University and a former player and physician for its football team. He is on the board of PriCara Pharmaceutical, a Johnson & Johnson Company and is currently a consultant to Scisco Group, Inc. as well as an expert in herbal products.Dr. Scott is also a member of the Speakers Board for Pfizer Pharmaceutical and speaks across the United States on pain management. FITT Energy Shot The FITT Energy Shot, which is a modification of our Sports Energy Shot, contains some of the most excitingsupplements of this generation.Theseingredients have been selected to not only provide energy, but to also enhance mental focus, muscle strength and endurance, and promote cardiovascular health. The FITT Energy Shot features Resveratrol. A substance found naturally in grapes, Resveratrol may cause the body to act as if it is already on a diet, and change the distribution of fat tissue in the body. In fact, Resveratrol has the scientific world fascinated by its potential to affect age related decline. Our FITT Energy Shot also contains L-Arginine, an amino acid in dairy, brown rice and nuts which is essential for optimum growth, and regulation of protein metabolism.L-Arginine can make blood vessels wider, as opposed to the narrowing effect of caffeine. Further, L-Arginine may benefit in the treatment of sports related injuries, as well in building lean muscle and burning fat, since it facilitates the natural release of growth hormone (HGH) and is a building block for creatine. Additionally, the drink features L-Arginine alphaketoglutarate (AKG). Arginine AKG has been shown in a University study to help build additional strength when used during training. Beyond this, the FITT Energy Shot features antioxidant Green Tea extract, and Chromium. These ingredients have good safety profiles and have support as weight-loss aides. More than just a caffeine drink, our FITT Energy Shot adds natural energy boosters including Taurine & Guarana, as well as essential Vitamins B3, B5, B6, and B12.To optimize workouts, the FITT Energy Shot has a touch of Fructose, an easily absorbed fuel for the body and brain. All this is built on a base of healthy pomegranate and orange. Sports Energy Shot The Sports Energy Shot, a concentrated two-ounce energy drink, designed to provide a zero calorie, sugar free, rapid and lasting energy boost which enhances muscle strength and endurance. The Sports Energy Shot contains many of the same ingredients as the FITT Energy Shot including L-Arginine and the formulation used in the Sports Energy Shot was the basis for the FITT Energy Shot’s formulation. Canned Energy Drink Products We previously distributed our canned energy drinks in two flavors, Cranberry-Pineapple and Green Tea, with a Regular and Sugar-Free version of each.Shipments began in 2005 with the Cranberry-Pineapple flavor.During 2009, we stopped selling the canned energy drinks to focus on our energy shots, but we may elect to resume sales of these products in the future, under the FITT brand, in those situations where marketing, shipping, and product placement costs are minimal. Operations Since the Company completed its merger with Snocone Systems, Inc., we have been unable to generate income and have become burdened with substantial debt.As of December 31, 2010, we have less than $3,000 in assets (zero in cash) and in excess of $4.8 million in debt, which includes approximately $1.8 million for an accrued arbitration award for a lawsuit against the Company.As a result, we have been unable to attract necessary investment dollars to our Company to produce our product and implement our marketing strategy.In addition, third parties performing marketing, production and fulfillment services have been unwilling to enter into agreements directly with us.These factors raise substantial doubt about the Company’s ability to continue as a going concern unless it can substantially mitigate its debt and raise capital. 2 In order to conduct operations, we have been forced to pursue a partner to produce the FITT Energy Shot and to implement the marketing plan. Under the terms ofthe Operating Agreement with FITT, they will perform certain operating services for the Company, including among other things, selling, marketing, producing and distributing the FITT Energy Shot, and will pay all costs and expenses involved with performing these services.For its part, FITT will pay the Company a royalty of $0.05 for each bottle sold of the FITT Energy Shot.In connection with the Operating Agreement, the Company agreed to issue FITT 5,000,000 of its common shares, which were fully vested as of the date of issuance.While FITT has indicated it will use the shares as an inducement to attract investment dollars from interested investors, it is not required to do so.FITT will process and record in its books all sales, costs and operating expenses connected with its performance of services in connection with the Operating Agreement, and all cash, inventory and other assets resulting from either the invested dollars or from FITT’s operations will be the property of FITT.While FITT will enjoy the benefit of any profits earned through its performance of the operating services, it will also bear the responsibility of any losses as well as raising capital. FITT will be performing the majority of the operating functions for the Company and compensate us with a royalty payment described above.If we are successful with plans to mitigate our debt, we expect the Company will be able to attract investment, enter agreements with service providers, develop new products, and manage its operating functions.Management cannot be certain that royalty funds received from FITT, after the payment of amounts owed to FITT and an IRS tax levy, will be sufficient to pay our basic operating expenses, let alone mitigate debt in any substantial way.Management continues to actively seek capital through various sources, but given the present economic environment and the Company’s current financial condition, management may not be able to attract any capital without first significantly mitigating its debt. Marketing In July 2010, FITT entered into an agreement with Euro RSCG Edge (“Euro”) whereby Euro would perform a variety of marketing services for FITT including creating a 60 second television commercial (the “FITT Commercial”) about the FITT Energy Shot.By changing the tag line at the end of the FITT Commercial, it can be easily customized for use in specific markets for specific offers. Euro is a member of Euro RSCG Worldwide, which according to 2009 Advertising Age Global Marketers Report, is the largest global agency as measured by total number of global accounts.Euro agreed to market the FITT Energy Shot because they believe the product can be a big hit since it is significantly different than any other product in the rapidly growing energy shot categoryand is a healthy alternative. They are also impressed by the team of doctors, athletes, product producers, and call and fulfillment centers supporting the product.FITT intends to use the FITT Commercial to support multiple marketing activities including retail, DRTV and online programs. During 2010, FITT began test marketing the FITT Energy Shot through DRTV and internet email campaigns as a precursor to a roll-out into the retail market.It was anticipated that test marketing would allow for an evaluation of the selling, call center and fulfillment processes for effectiveness and efficiency while determining whether DRTV and email broadcasts could generate brand recognition and produce a reasonable level of sales.The test marketing was also designed to allow for an evaluation of customers’ responses to a multitude of product offerings including continuity programs, BOGO (buy one, get one free), reduced shipping costs and other types of offers.It was believed that, in addition to providing important information about core customers and markets, this approach would allow for the building of brand recognition by reaching a far greater number of customers at significantly reduced costs for marketing, shipping, and product placement than would have been experienced using traditional retail distribution methods.Investing marketing dollars in these ways, particularly through television, allows for millions of households to be reached in a short time while targeting specific demographics.All of this would prepare the brand for entry into the retail marketplace where it is anticipated that a more consistent level of sales, earnings and cash flow would be created. Cash required to implement our marketing plan is significant.Investors are requiring that investment dollars be used within FITT for FITT Energy Shot operations in order to protect their investments from prior creditor claims of the Company.Since investors have typically been offered shares of our common stock as an additional incentive to invest, they also asked that we pursue additional funding to be used to mitigate existing debt of the Company at a maximum of 10 to 15 cents per dollar of debt. 3 Marketing Plan – Retail The retail market space for our product includes grocery chains, drug stores, convenience stores and health and fitness centers to name a few.We believe sales into the retail market will provide the most stable method for marketing the FITT Energy Shot and other products, but we also understand the retail market requires brand recognition and marketing support.Euro advised management that the FITT Commercial would be one of the most important features in helping to drive traffic to the stores, providing support for retailers and distributors.The tag line at the end of the commercial can be easily customized to indicate in exactly which outlets the product would be available. During the last quarter of 2010, a major sports franchise expressed an interest in the FITT Energy Shot after viewing the FITT Commercial and reading about the product on FITT website.This sports franchise has relationships with the types of market outlets we are pursuing.FITT is currently in discussions with this organization to establish a working relationship which would allow the leveraging of their sports brand to provide exposure for the FITT Energy Shot in the market outlets they serve.We are hopeful that FITT will be able to negotiate and reach an agreement to launch a roll-out of the FITT Energy Shot in the market served by this sports franchise. In April 2010, we announced an agreement integrating Warren Moon, NFL Hall of Fame quarterback, into an advertising campaign for the FITT Energy Shot featured in the new 24 Hour Fitness Digital Magazine and the promotion of the FITT Energy Shot product beginning in May 2010.24 Hour Fitness is an innovative leader in the health and fitness industry and serves more than 3 million members in more than 425 clubs.We believe that strategic partnerships with Health and Fitness Clubs will allow us to reach potential customers interested in our product and the benefits they believe can be achieved in connection with their workouts. It is FITT’s intention to work with strategic relationships to develop joint marketing opportunities with distributors who deliver multiple products on a daily basis to retail outlets across the country. Marketing Plan – DRTV For many companies and products, DRTV has been proven to be a very efficient method of establishing recognition of a brand and product attributes while also generating sales and Euro has specialized in DRTV since 1998 with its very impressive talent team. The driving force behind Euro’s success, and ultimately the success of the FITT Energy Shot through DRTV, is how they financially motivate their media buyers, who are 100% commission-driven. They earn a fixed percent of the agency’s commission if the buys they make on behalf of the client are executed in accordance with an agreed-upon strategic plan. They earn double that percentage on each show for which their monthly performance is in the top half of all buyers. Simply put, the better they perform in terms of results for their clients, the more they earn, and the greater the revenue from the FITT Energy Shot. During the fourth quarter of 2010, FITT began test marketing the FITT Energy Shot on multiple television stations across the U.S.FITT has been evaluating the results of these tests to determine, among other things, which product offering will best attract a long-term customer demographic we are interested in.The test marketing results are also expected to provide information that will be important in the planning for a retail roll-out.The FITT Commercial, which can be seen at www.throwafitt.com, is capable of generating sales by having a customer call an 800 number and ordering product through a call center.The tag line at the end of the commercial can be easily customized for different customer offers in order to help determine which offers best work with various consumer demographics. Marketing Plan - Internet We began the internet marketing plan by test broadcasting emails to customers selected from a total of 88 million leads from two affiliates with which the Company has agreements.The test email broadcasts directed potential customers to a website that educated them about the FITT Energy Shot and included an endorsement by Warren Moon and three medical experts who are also investors in the Company.In addition to broadcasting email messages to a select group of leads, a test of a key word search program was begun.FITT is currently working with Euro to review the internet portion of the marketing program to help refine and target this approach in an appropriate manner including developing social media and joint venture revenue sharing opportunities. 4 It is expected that, because of the association with Warren Moon and his connections with high-profile athletes, there will be an ability to bring nationally recognizable sport figures to assist with the implementation of this aspect of the marketing plan and we are confident these relationships will help to enhance the image of the FITT Energy Shot and strengthen the product’s brand awareness. Production and Distribution Under the FITT Operating Agreement, they will be responsible for the production and distribution of the FITT Energy Shot.The FITT Energy Shot is produced at Wellington Foods Incorporated, a contract manufacturer of liquid and powder nutritional supplements since 1974.In addition to its manufacturing facilities, Wellington has the in-house capabilities to develop products from concept for flavoring ingredient content to production, or to take an existing formula and extend the product line with new flavors or innovative ingredients.Dr. Rand Scott, one of our medical experts and a shareholder, provided the ingredients for our new energy shot formula and Wellington provided the final flavoring and formulation.Wellington owns the formula for the FITT Energy Shot, but there is no barrier to its recreation and there are numerous manufacturers within the U.S. capable of manufacturing the product. The principal raw materials used to manufacture the energy shot are plastic bottles, nutritional supplements, flavoring agents, and concentrates as well as other ingredients from independent suppliers.These raw materials are readily available from any number of sources in the United States. The FITT Energy Shot will initially be shipped to customers from the Laguna Hills, California facility of RTM Berlin Holdings, LLC, one of the nation’s leading fulfillment resources.Ultimately, it is anticipated that the product will be shipped from RTM’s 350,000 square foot facility in Neenah, Wisconsin.RTM serves clients in all areas of b-to-b and b-to-c marketing, including DRTV, catalogs, online shopping, continuity programs, literature fulfillment and CRM services. The customer service representatives at RTM are rigorously trained to understand every detail of our product/service, and strive to provide the highest possible levels of service. Their customer service includes inbound call processing, outbound sales projects, email customer service, product / technical information, promotion inquiry and order and shipping status inquiries. Because of RTM’s huge annual shipping volume, they are in a position to negotiate highly favorable shipping rates which are significantly lower than any single customer could negotiate. They are also skilled managers in providing our customers with expeditious, yet money saving ways of completing the final leg of distribution: shipping to the individual consumer or in bulk to a retail store or retail distribution point. The Industry Energy drinks, including two-ounce shots and canned drinks, are beverages with legal stimulants, vitamins, and minerals that give users a lift of energy.Common ingredients are caffeine, taurine, ginseng, sugars, and various amounts of vitamins and minerals.The products are consumed by individuals who are explicitly looking for the extra boost in energy.Energy shots, in particular, are meant for people who want a jolt of caffeine without having to drink a big cup of coffee or one of the 16-ounce energy drinks that have become ubiquitous. They go down fast, more like medicine than a beverage. That is part of the appeal to their most devoted consumers: students cramming for exams or partying into the night, construction workers looking for a lift, drivers trying to stay awake, fitness enthusiasts, the “on-the-go” average person, and those seeking an alternative to coffee. Tired, stressed-out college students and workers have embraced energy shots, which promise a quick, convenient boost with fewer calories and less sugar than full-size energy drinks. Sales of the 2-to-3 ounce shots soared to $544 million in 2008, which is double the amount of the previous year, according to Information Resources Inc. (“IRI”), a Chicago-based market research firm. In fact, energy shots are the fastest-growing segment of the $4.6 billion energy drink market, according to the market research firm Mintel International Group Ltd.Living Essentials pioneered energy shots in 2004 with 5-Hour Energy, which still holds more than 75% of the market, says IRILiving Essentials has spent heavily on advertising to build the market and hold its position against newcomers. It has been reported that the company expects to spend $60 million this year on television advertising for 5-Hour Energy. Industry heavyweights such as Red Bull, Monster Energy, and Coca-Cola have since introduced their own energy shots. Sales of the energy shots are rising even as sales of traditional energy drinks like Red Bull have flattened out. Based on sales data collected by IRI it is estimated that energy shot sales would be about $700 million in 2009, not counting sales of non-reporting entities like Wal-Mart Stores. 5 Competition The energy drink industry is intensely competitive and significantly affected by new product introductions and other market activities of industry participants. The principal areas of competition are pricing, packaging, development of new products and flavors, and marketing campaigns. The FITT Energy Shot product competes with a number of other energy shots produced by a relatively few number of manufacturers, most of which have substantially greater financial, marketing and distribution resources than we do. The principal competitors include 5 Hour Energy®, Red Bull®, and Monster Energy® among many others.Management believes the FITT Energy Shot’s unique healthy formula and affiliation with qualified medical expert as well as renowned athletes will give the company a vastly different entry into a rapidly expanding market. Intellectual Property We previously manufactured, promoted and sold our The King of Energy® energy drinks under our trademark-protected brand, Who’s Your Daddy®.In the third quarter of 2009, we decided to no longer use the Who’s Your Daddy® and The King of Energy® tradenames, and to investigate the development of new tradenames.Additionally, in October 2009, we were served with an action by Fish & Richardson, P.C. (“Fish”) to foreclose on their security interest in the our tradenames.The security interest arose from a 2006 settlement agreement between the Company and Fish in connection with fees purportedly owed by us to Fish.Given the Company’s decision to no longer use its Tradenames, the Company began working on an agreement with Fish to affect an orderly transfer of the Tradenames to Fish and, effective January 19, 2010, we entered into a settlement agreement with Fish under which we agreed to transfer all right, title and interest in our tradenames to Fish, and Fish agreed to acknowledge a full satisfaction of all indebtedness owed them by the Company. The Company currently has no other intellectual property. Employees As of the date of this Report, we employed two persons, both of whom are full-time. We retain independent contractors as needed. None of our employees are represented by labor unions and we believe that our employee relations are satisfactory. ITEM 1A.RISK FACTORS We are a smaller reporting company as defined by Rule12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 1B.UNRESOLVED STAFF COMMENTS We are a smaller reporting company as defined by Rule12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 2.PROPERTIES We do not own any real property. Our principal executive offices are located at 26381 Crown Valley Parkway, Suite230, Mission Viejo, CA 92691 where we are leasing approximately 900 square feet under a month-to-month agreement that commenced in June 2009. Monthly payments under the lease are currently $2,000. As we have out-sourced manufacturing and product fulfillment, including product storage, we consider our leased office space adequate for the operation of our business. ITEM 3.LEGAL PROCEEDINGS Sacks Motor Sports Inc. On July19, 2006, we received a Demand for Arbitration filed with the American Arbitration Association from Sacks Motor Sports Inc. (“Sacks”) seeking damages arising out of a sponsorship contract. On February13, 2007, the Arbitrator awarded Sacks $1,790,000. This amount was recorded as an expense in the quarter ending December31, 2006 and is fully reserved on the balance sheet. On August6, 2007, we filed a petition in U.S. District Court asking the judge to either: (1)order the arbitrator to reopen the arbitration and allow for discovery regarding what we believe to be significant new evidence to have the award vacated; or (2)to allow us to conduct such discovery in the U.S. District Court proceeding regarding what we believe to be significant new evidence to have the award vacated. On May27, 2008, the Court denied our petition and entered judgment in favor of Sacks for the principal sum of $1,790,000 together with post-award interest from February13, 2007. On July16, 2008, we entered into an Assignment of Claims Agreement (“Assignment Agreement”) with Anga M’Hak Publishing (“Anga M’Hak” ) and Edward Raabe, for the consideration of 150,000 shares of common stock and $100,000 in cash out of the proceeds of our proposed private placement. We believe Anga M’Hak has a claim to offset the approximately $1,500,000 of the Sacks judgment. As part of the Assignment Agreement, Anga M’Hak and Raabe agreed to execute affidavits detailing their entitlement to the above-referenced claims and monies. In addition, they agreed to appear for depositions and as witnesses in court and to otherwise fully cooperate in our pursuit of these claims. We believe their affidavits will indicate that Sacks perpetrated fraud by not having the authority to enter into the contract, which wrongfully created the judgment in favor of Sacks. 6 Effective March 30, 2010, we entered into a Settlement Agreement and Release (the “Sacks Settlement”) with Sacks and with Greg Sacks (“Greg”).Under the Sacks Settlement, the Company agreed to pay Sacks $100,000 on or before April 15, 2010 and to issue Sacks 1,000,000 shares of its common stock in the form of 10 certificates of 100,000 shares each (the “Sacks Shares”).The Sacks Settlement called for the Sacks Shares to be delivered to the Company’s law firm, Solomon Ward Seidenwurm & Smith, LLP (“SWSS”) with an irrevocable instruction to mail to Sacks one stock certificate of 100,000 shares per month for 10 consecutive months commencing July 15, 2010. The Sacks Shares will become free-trading upon receipt of a legal opinion from the Company’s counsel.Sacks agreed that it will not directly or indirectly sell, transfer or assign more than 100,000 shares of the Sacks Shares during any thirty day period at any time. The Sacks Settlement provided that, once the Company made the $100,000 payment and delivered the Sacks Shares to SWSS, Sacks would irrevocably waive, release and surrender all rights relating to or arising from its May 28, 2008 judgment against us and would take all actions reasonably requested by us to cause the judgment to be permanently rendered of no force or effect including without limitation by stipulating to set aside and vacate the judgment and cause then entire litigation to be dismissed with prejudice. While the Company issued the Sacks Shares to Sacks on March 30, 2010, we were unable to raise the $100,000 payment due April 15, 2010, and therefore were could not perform our obligations under the Sacks Settlement including the delivery of the Sacks Shares to SWSS.We are still attempting to raise the $100,000 and, if successful, are hopeful that Sacks will honor the Sacks Settlement, although there is no certainty that Sacks will do so.We have recorded the Sacks Shares at their par value of $1,000 and included the amount in prepaid expenses in the Company’s December 31, 2010 Balance Sheet.In the event we are not able to complete the Sacks Settlement, the Sacks Shares will be cancelled.If the Sacks Settlement is completed, the Company will value the shares on the date of settlement for use in the calculation of gain or loss on extinguishment of accrued litigation. Fish & Richardson On or about May15, 2008, Fish& Richardson, P.C. (“Fish”) filed an action against us in the Superior Court of California, County of San Diego, asserting claims for breach of a settlement agreement purportedly entered into in connection with fees allegedly owed by us to Fish for Fish’s providing of legal services on the Company’s behalf in the approximate amount of $255,000.The settlement agreement, dated September 27, 2006, also granted Fish a security interest in all of the Tradenames owned by the Company and all associated goodwill.In its response to the Fish action, the Company asserted that the settlement agreement was void and that Fish failed to act as reasonably careful attorneys in connection with their representation of us.Fish brought a motion for summary judgment which was heard on April17, 2009, and the motion was granted.On May 21, 2009, a judgment was entered against the Company for $273,835 plus interest of $74,817 through the date of the judgment.On September 10, 2009, Fish filed an action to foreclose on their security interest in the Company’s tradenames, which action was served on the Company’s registered agent on approximately October 19, 2009.Given the Company’s decision to no longer use its Tradenames, the Company began working on an agreement with Fish to affect an orderly transfer of the Tradenames to Fish and, effective January 19, 2010, we entered into a settlement agreement with Fish wherein the Company agreed to transfer all right, title and interest in its tradenames to Fish and Fish agreed to acknowledge a full satisfaction of its judgment and to dismiss the Federal Action with prejudice.The Fish Settlement Agreement was executed on January 21, 2010. 7 H.G. Fenton On or about July 22, 2009, H.G. Fenton Property Company (“Fenton”) filed a complaint against the Company in the Superior Court of California, County of San Diego, alleging Breach of Lease at our former office in Carlsbad, California (the “Carlsbad Lease”.)The complaint claimed damages in the amount of $420,000.In its answer to the complaint, the Company contended that Fenton has failed to mitigate damages, Fenton’s damages are speculative, and Fenton made certain representations concerning a lease restructure that the Company relied on to its detriment.On March 26, 2010, the Company attended a Case Management Conference during which a tentative trial date was set for January 14, 2011. Effective December 17, 2010, the Company and Fenton executed a Stipulation for Entry of Judgment and Conditional Dismissal.Under the Stipulation, the parties agreed to accept a judgment against the Company in the amount of $294,590.The parties also agreed that the Company would pay Fenton a Settlement Payment of $20,000 and 200,000 shares of our common stock, which shares would be free-trading and unrestricted, and Fenton agreed to accept the Settlement Payment in full satisfaction of the judgment amount.In December 2010, the Company paid $10,000 of the Settlement Payment through an advance from FITT.In January 2011, a shareholder and former officer of the Company transferred 200,000 of his free-trading shares to Fenton.The Company made the final payment of $10,000, also through an advance from FITT,in March2011 in full satisfaction of its obligations under the Stipulation. Christopher Wicks/Defiance On May8, 2007, we were served with a summons and complaint in a lawsuit filed in the San Diego Superior Court by Christopher Wicks and Defiance U.S.A.,Inc. seeking judgment against us, Edon Moyal and Dan Fleyshman under a contract allegedly calling for the payment of $288,000 in cash plus stock in our subsidiary, Who’s Your Daddy,Inc., a California corporation, and a certain percentage of the revenues of that subsidiary. On February1, 2008, we entered into a Settlement Agreement and Mutual Release with the plaintiffs pursuant to which we agreed to pay to the plaintiffs the sum of $252,000 under a payment schedule detailed therein. As security for the settlement payment, defendants Fleyshman and Moyal together pledged 317,210 shares of common stock in the Company owned and held by them. We are currently in default of the Settlement Agreement. Who’s Ya Daddy On April1, 2005, the Company received a complaint filed by Who’s Ya Daddy,Inc., a Florida corporation (“Daddy”), alleging that the Company was infringing on Daddy’s trademark, Who’s Ya Daddy®, with respect to clothing.On April7, 2006, the Company entered into a settlement agreement with Daddy pursuant to which the Company was granted an exclusive license to use its marks on clothing in exchange for a royalty payment of 6% of gross sales for clothing products in the United States, excluding footwear.As part of the settlement, the Company also agreed to remit to Daddy 12% of the licensing revenues received from third parties who the Company granted sublicense to for use of the marks on clothing.The Company was unable to make any of the required payments under the settlement agreement.On March26, 2008, the Company, Dan Fleyshman and Edon Moyal each received a Notice of Levy from the United States District Court for the Southern District of California in the amount of $143,561 allegedly pursuant to the terms of the settlement agreement with Daddy.The Company settled the debt on March4, 2009 for $125,000 of which $25,000 was paid through an advance by a shareholder.The remaining balance was to be repaid with bi-monthly payments of $10,000 beginning April30, 2009.The Company has not made any additional payments and is in default of the most recent settlement agreement.As such, Daddy may elect to declare the recent settlement agreement null and void and resume its pursuit of the amount due under the original settlement agreement, but the Company has not yet been notified that Daddy has chosen to do so. 8 Straub Distributing On July30, 2008, we entered into a Compromise and Settlement Agreement and Mutual Release (the “Straub Settlement”) with Straub Distributing, L.L.C. (“Straub”), a California Limited Liability Corporation. We paid $7,500 on July30, 2008 and were required to make two additional payments of $7,250 every sixty days for total payments to Straub of $22,000. As part of the Straub Settlement, the parties executed a Stipulation for Entry of Judgment (the “Stipulation”) which could be pursued by Straub in the event any of the payments were late by more than fifteen days.The Stipulation was in the amount of $40,000 against us plus attorney fees, costs and expenses to enforce the judgment, and was to be reduced by the amount of payments previously received. We made one payment of $7,250, but were unable to make additional payments. On January 2, 2009, Straub filed an action requesting entry of judgment against us in the principal sum of $25,250 as per the Stipulation. Reuven Rubinson On or about September 24, 2009, Leslie T. Gladstone, Trustee for Debtor Reuven Rubinson, filed a complaint against the Company in the United States Bankruptcy Court, Southern District of California, asserting claims for breach of contract, open book account, and turnover of property of the estate.The claims stemmed from an employment agreement between Mr. Rubinson and the Company during the time Mr. Rubinson was the CFO of the Company.Damages claimed in the complaint totaled $130,000 plus interest from July 2, 2007.In its response to the complaint, the Company asserted that all debts previously owed to Mr. Rubinson have been paid in prior years either in cash or in shares of the Company’s common stock and that the Company owes Mr. Rubinson nothing.On February 8, 2010, we agreed to a Stipulation to Settle Adversary Proceeding with the Trustee whereby we agreed to forward to the Trustee evidence of the 100,000 shares of the Company’s common stock which had previously been issued to Mr. Rubinson in complete settlement of the claims. Markstein Beverage On December 22, 2009, a Default Judgment was entered against us by Markstein Beverage Co. (“Markstein”) in the amount of $5,000.The matter, which was heard in Superior Court of California, Small Claims Division, arose from purported unpaid product distribution costs borne by Markstein. Get Logistics On March19, 2008, a complaint was filed against us by Get Logistics, LLC (formerly known as GE Transport) seeking damages of $30,279 for unpaid shipping charges. We are attempting to settle this matter. Worldwide Express On March3, 2009, a judgment was entered against us in favor of Worldwide Express for unpaid delivery services.The amount of the judgment was $8,794 inclusive of interest and costs. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On April 1, 2010, the Company’s Board of Directors approved a resolution to amend our Articles of Incorporation to (a) change our corporate name to FITT Highway Products, Inc. and (b) to increase the authorized number of common shares we are allowed to issue from 100,000,000 to 150,000,000.The amended Articles were subject to shareholder approval, and such approval was obtained effective June 1, 2010 by the direct consent of a majority of shares eligible to vote as of April 1, 2010.The name change became effective on July 19, 2010 and our trading symbol was changed to FHWY.OB. PARTII ITEM 5.MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is currently quoted under the symbol “WYDI” on the over-the-counter (“OTC”) Bulletin Board quotation system. The following table reflects on a per share basis the reported high and low bid prices of our Common Stock for each quarter for the period indicated as reported by the OTC Bulletin Board. Such prices are inter-dealer prices without retail mark-up, mark-down, or commission and may not represent actual transactions. 9 YEAR ENDED DECEMBER 31, 2010 QUARTERENDED HIGH LOW March 31, 2010 $ $ June30, 2010 $ $ September 30, 2010 $ $ December 31, 2010 $ $ YEAR ENDED DECEMBER 31, 2009 QUARTERENDED HIGH LOW March 31, 2009 $ $ June30, 2009 $ $ September 30, 2009 $ $ December 31, 2009 $ $ On April 11, 2011, the closing price for our common stock was $0.075. Holders of Common Stock According to the records of our transfer agent, Holladay Stock Transfer, as of April 7, 2011, we had approximately 188 holders of record of our common stock, excluding those shares held in street name and brokerage accounts.Our most recent listing of shareholders with shares held in street name and brokerage accounts, dated January 28, 2011, lists an additional 1,175 shareholders, which number will change from day to day based on market activity. Dividends We have never paid dividends on our stock and have no plans to pay dividends in the near future. We intend to reinvest earnings in the continued development and operation of our business. Equity Compensation Plan Information The following table gives information about our common stock that may be issued upon the exercise of options under all of our equity compensation plans as of December31, 2010. PlanCategory Numberofsecurities tobeissuedupon exerciseof outstandingoptions, warrantsandrights Weighted-average exercisepriceof outstandingoptions, warrantsandrights Numberofsecurities remainingavailable forfutureissuance underequity compensationplans (excludingsecurities reflectedincolumn (a)) (a) (b) (c) Equity compensation plans approved by security holders 0 0 Equity compensation plans not approved by security holders (1 ) $ 0 TOTAL (1 ) $ (1)Consists of warrants to purchase 412,415 shares at a weighted average stock price of $4.39, with strike prices ranging from $0.75 to $12.00, with an average weighted life of 1.53 years. Sales of Unregistered Securities On November 17, 2010, we issued 275,000 shares of common stock to one organization in exchange for services. We relied on the exemption from registration relating to offerings that do not involve any public offering pursuant to Section4(2)under the Act and/or Rule506 of Regulation D promulgated pursuant thereto. We believe that the investor is an “accredited investor” under Rule501 under Regulation D of the Act and had adequate access to information about us. 10 On November 22, 2010, we issued 200,000 shares of common stock to a shareholder and former officer to replace shares he had transferred, on behalf of the Company, to an organization in exchange for services. We relied on the exemption from registration relating to offerings that do not involve any public offering pursuant to Section4(2)under the Act and/or Rule506 of Regulation D promulgated pursuant thereto. We believe that the investor is an “accredited investor” under Rule501 under Regulation D of the Act and had adequate access to information about us. ITEM 6. SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Forward Looking Statements Our Management’s Discussion and Analysis contains not only statements that are historical facts, but also statements that are forward-looking (within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934). Forward-looking statements are, by their very nature, uncertain and risky. These risks and uncertainties include international, national and local general economic and market conditions; demographic changes; our ability to sustain, manage, or forecast growth; our ability to successfully make and integrate acquisitions; raw material costs and availability; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; and other risks that might be detailed from time to time in our filings with the Securities and Exchange Commission. Although the forward-looking statements in this report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by them.Consequently, and because forward-looking statements are inherently subject to risks and uncertainties, the actual results and outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. You are urged to carefully review and consider the various disclosures made by us in this report and in our other reports as we attempt to advise interested parties of the risks and factors that may affect our business, financial condition, and results of operations and prospects. Summary of Business Our Company’s business is the manufacture (on an outsource basis), distribution and sale of energy drinks which, as noted in Operations above, is currently being performed by FITT.The primary outlet for our product is expected to be the retail market, with additional sales coming from our website and DRTV presence.Marketing support and brand recognition will be primarily done through television.Our revenues and cash flow is presently limited to the receipt of royalties from FITT of $0.05 per bottle sold of the FITT Energy Shot.As such, we are now dependent upon the success of FITT’s operations.Until we can mitigate the Company’s debt, we will be unable to operate in the normal course of business and seek capital to develop new products. Critical Accounting Policies Our financial statements are prepared in accordance with accounting principles generally accepted in the United States., which require us to make estimates and assumptions in certain circumstances that affect amounts reported. In preparing these financial statements, management has made its best estimates and judgments of certain amounts, giving due consideration to materiality. We believe that of our significant accounting policies (more fully described in notes to the financial statements), the following are particularly important to the portrayal of our results of operations and financial position and may require the application of a higher level of judgment by our management, and as a result are subject to an inherent degree of uncertainty. 11 Estimates Our discussion and analysis of our financial condition and results of operations are based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. By their nature, these estimates and judgments are subject to an inherent degree of uncertainty. We review our estimates on an on-going basis, including those related to long-lived assets, contingencies related to pending or threatened litigation, and the valuation of stock grants, options and warrants to purchase common stock. We base our estimates on our historical experience, knowledge of current conditions and our beliefs of what could occur in the future considering available information. Actual results may differ from these estimates, and material effects on our operating results and financial position may result. We believe the following critical accounting policies involve our more significant judgments and estimates used in the preparation of our financial statements. Stock-Based Compensation We account for stock-based compensation in accordance with ASC 718 – Compensation (“ASC 718”). ASC 718 requires that we account for all stock-based compensation transactions using a fair-value method and recognize the fair value of each award as an expense, generally over the service period. The fair value of stock grants is based upon the market price of our common stock at the grant date. We estimate the fair value of stock option awards, as of the grant date, using the Black-Scholes option-pricing model. The use of the Black-Scholes model requires that we make a number of estimates, including the expected option term, the expected volatility in the price of our common stock, the risk-free rate of interest and the dividend yield on our common stock. If our expected option term and stock-price volatility assumptions were different, the resulting determination of the fair value of stock option awards could be materially different and our results of operations could be materially impacted. Accounting for Equity Instruments Issued to Non-Employees The Company accounts for its equity-based payments to non-employees under ASC Subtopic 505 – Equity.The fair value of the equity instrument issued or committed to be issued is used to measure the transaction, as this is more reliable than the fair value of the services received. The fair value is measured at the value of the Company’s common stock on the date the commitment for performance by the counterparty has been reached or the counterparty’s performance is complete. The fair value of the equity instrument is charged directly to the statement of operations and credited to common stock and/or additional paid-in capital as appropriate. Debt Issued with Common Stock Debt issued with common stock is accounted for under the guidelines established by ASC Subtopic 470-20 – Accounting for Debt with Conversion or Other Options. The Company records the relative fair value of common stock related to the issuance of convertible debt as a debt discount or premium.The discount or premium is subsequently amortized over the expected term of the convertible debt to interest expense. Modifications to Convertible Debt We account for modifications of embedded conversion features (“ECF”) in accordance with ASC 470 – Debt (“ASC 470”). ASC 470 requires the modification of a convertible debt instrument that changes the fair value of an ECF be recorded as a debt discount and amortized to interest expense over the remaining life of the debt. If modification is considered substantial (i.e., greater than 10% of the carrying value of the debt), an extinguishment of the debt is deemed to have occurred, resulting in the recognition of an extinguishment gain or loss. Recent Accounting Pronouncements In January2010, the Financial Accounting Standards Board (“FASB”) amended authoritative guidance for improving disclosures about fair-value measurements. The updated guidance requires new disclosures about recurring or nonrecurring fair-value measurements including significant transfers into and out of Level 1 and Level 2 fair-value measurements and information on purchases, sales, issuances, and settlements on a gross basis in the reconciliation of Level 3 fair-value measurements. The guidance also clarified existing fair-value measurement disclosure guidance about the level of disaggregation, inputs, and valuation techniques. The guidance became effective for interim and annual reporting periods beginning on or after December15, 2009, with an exception for the disclosures of purchases, sales, issuances and settlements on the roll-forward of activity in Level 3 fair-value measurements. Those disclosures will be effective for fiscal years beginning after December15, 2010 and for interim periods within those fiscal years. The Company does not expect that the adoption of this guidance will have a material impact on the financial statements. 12 Results of Operations for the Fiscal Years Ended December31, 2010 and 2009 Sales Our sales consist of energy drink products sold through distributors, retail stores and electronic media.Our sales are recorded at the selling price less, if applicable, promotional allowances, discounts and fees paid to obtain retail shelf space (referred to as “shelving” or “slotting” fees). During 2010, we had no sales compared to sales of $160,695 in 2009.In 2009, we paid nothing for either promotion allowances or slotting fees.The majority of our sales in 2009 were from the Sports Energy Shot product. Gross Profit (Loss) Gross profit represents revenues less the cost of goods sold. Our cost of goods sold consists of the costs of raw materials utilized in the manufacturing of products, packaging fees, repacking fees, in-bound freight charges, and internal and external warehouse expenses. Raw materials account for the largest portion of the cost of sales. The principal raw materials used to manufacture our products are plastic bottles, cans, nutritional supplements, flavoring agents, concentrates and packaging materials. We had no gross profit during 2010.Our gross profit for 2009 was $66,759, which represents a gross margin of 42%. Selling and Marketing Expenses Selling and marketing expenses include personnel costs for sales and marketing functions, advertising, product marketing, promotion, events, promotional materials, professional fees and non-cash, stock-based compensation. Selling and marketing expenses increased to $982,060 during 2010 from $935,432 in 2009. The majority of this increase resulted from stock-based marketing expenses of $921,175 and $879,000 recorded in 2010 and 2009, respectively.The 2010 expenses were recorded for common shares issued in connection with agreements, or amendments to agreements, with Dr. Sam Maywood and MRR Investments (each for marketing and representation), and to F.I.T.T. Energy Products, Inc. (for operating services).The 2009 expenses were for common shares issued or committed to be issued for marketing, representation and lead generation services in connection with agreements between the Company and Ramon Desage (our Las Vegas distributor), Dr. Rand Scott, Dr. Sam Maywood, Dr. Robert Maywood, Fadi Nona, Corporate Resource Advisors Inc., Corporate Support Services LLC, H-Six, Ltd. and a designee of LSSE, LLC. General and Administrative Expenses General and administrative expenses include personnel costs for management, operations and finance functions, along with legal and accounting costs, bad debt expense, insurance and non-cash, stock-based compensation. General and administrative expenses decreased to $764,178 during the 2010 period from $1,166,907 in same period in 2009. The 2010 period includes charges totaling $147, 278 for shares issued in connection with investor relations agreements while similar charges in 2009 totaled $30,200. In addition, the 2009 period includes charges of $425,000 for stock compensation for shares issued in connection with employment agreements with two key employees. In addition, the 2010 period expenses were lower than 2009 in the areas of rent ($38,000), consulting ($16,000), and legal and accounting ($19,000).Salaries and benefits, including directors fees, were approximately the same in 2010 and in 2009. 13 (Gain) Loss on Relocation of Office In 2009 we moved our office from Carlsbad, California to a smaller, less expensive office in Mission Viejo, California and recorded a loss for estimated future net rent expense for the Carlsbad office lease and for disposal of property and equipment related to the move.In the third quarter of 2010, we increased the estimated loss by $93,506 because the property had not yet been re-leased.In the fourth quarter of 2010, we settled litigation with the landlord of the Carlsbad property for $20,000 in cash, which was advanced from FITT, and 200,000 shares of our common stock which was valued at $20,000.The ensuing gain, combined with the charge during the third quarter, resulted in a net gain of $169,950 in 2010 relating to the office relocation. Loss on Impairment of Tradename During the third quarter of 2009, the Company recorded a tradename impairment charge of $143,711, effectively reducing the value of this asset to zero. Interest Expense Interest expense decreased to $159,502 during the 2010 period from $169,663 for the comparable fiscal 2009 period. Interest expense for both periods consisted mainly of interest on the convertible promissory notes, including accretion of debt discounts, as well as interest on other loans and advances. Gain on Extinguishment of Debt and Creditor Obligations In the first quarter of 2010, we entered into a settlement agreement with a former vendor of legal services under which this creditor agree to forego a repayment of debt obligations we owed to them in exchange for intangible assets.In connection with this settlement, we recorded a gain of $267,661.Also during our 2010 first quarter, holders of our convertible notes issued in 2008 converted the principal and accrued interest owed to them into 2,729,157 shares of our common stock resulting in a loss of $3,691.There were no such settlements during 2009. Liquidity and Capital Resources The report of our independent registered public accounting firm on the financial statements for the year ended December 31, 2010 contains an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern as a result of recurring losses, a working capital deficiency, and negative cash flows. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that would be necessary if we are unable to continue as a going concern. At December 31, 2010, our principal sources of liquidity result from the sale of equity securities, the issuance of debt, and advances of funds from FITT, officers and shareholders.Our principal short-term and long-term liquidity needs have been, and are expected to be, funding operating losses until we achieve profitability, servicing and compromising debt, and expenditures for general corporate purposes. We are, and have been, actively seeking to raise additional capital with debt and equity financing through private contacts.However, because of the magnitude of our debt burden, we have been unable to attract sufficient investment dollars to operate the Company in an efficient and effective manner.In addition, companies performing marketing, production and fulfillment services have been unwilling to enter into agreements directly with the Company.Therefore, as previously discussed in this report, we have entered into an Operating Agreement, effective August 12, 2010, with FITT, an entity controlled by its investors and Company management, whereby FITT will conduct operations to produce the FITT Energy Shot and to implement the new marketing plan. Subsequent to the signing of our Operating Agreement with FITT, the Company will only be responsible for basic business expenses, including those necessary to keep the Company’s regulatory filings current, as FITT will be responsible for costs associated with ongoing operations. The Company currently has no cash and management cannot be certain that future royalties that FITT is obligated to pay the Company under the provisions of the Operating Agreement will be sufficient to pay our basic operating expenses, let alone compromise debt in any substantial way.Management continues to actively seek capital through various sources, but given the present economic environment and the Company’s current financial condition, management is not confident it can attract any capital without first significantly compromising its debt.If we cannot obtain additional financing, we will be forced to curtail our operations even further or may not be able to continue as a going concern, and we may become unable to satisfy our obligations to our creditors. 14 Convertible Promissory Notes Notes Issued in 2008 During 2008, we collectively issued $380,000 face value, 10% convertible promissory notes (“2008 Promissory Note”), each of which became due on January 15, 2010.Each 2008 Promissory Note consisted of a convertible promissory note bearing interest at a rate of 10% per annum and two shares of our restricted common stock per face value dollar of the notes.Upon the closing of a debt or equity offering of $1,750,000 prior to the due date, we were required to repay any amounts due under the 2008 Promissory Notes. The 2008 Promissory Notes and any accrued interest thereon were convertible at the option of the holder into shares of our common stock at a conversion price equal to 80% of the volume weighted average price (“VWAP”) for 30 trading days preceding the earlier of (i) closing of at least $3 million in gross proceeds from a private placement, or (ii) 12 months from the date of issuance.The conversion price was subject to a floor of $0.50 per share and a ceiling of $0.75 per share.If we were unable to complete the private placement by January 15, 2010, we were required to make equal monthly payments of principal and interest over a 60 month period.During January 2010, we modified the conversion feature of the 2008 Promissory Notes to allow the noteholders to convert the principal and accrued interest owed them at $0.16 per share.All of the noteholders elected to convert, and as a result, we issued them a total of 2,729,157 shares of our common stock during the first quarter of 2010. Notes Issued in 2009 and 2010 During 2009 and 2010, we issued convertible promissory notes with face values of $145,000 and $100,000, respectively (“2009 and 2010 Promissory Note”).One note with a face value of $20,000 bore interest at 10% per annum while the rest bore interest at 12% per annum.Each 2009 and 2010 Promissory Note consisted of a convertible promissory note and five shares of our restricted common stock per face value dollar of the notes.These promissory notes and any accrued interest are convertible at the option of the holder into shares of our common stock at a conversion price equal to 80% of the VWAP for the last 30 trading days preceding conversion but in no event shall the conversion price be less than either $0.20 or $0.25 per share (depending on the specific issue) or greater than $1.00 per share. For the 2009 and 2010 Promissory Notes, payments of principal and interest are dependent on certain cash flow parameters.Calculation of the amount to be paid will be based on ten percent (10%) of cash received by the Company from the sale over the internet of its F.I.T.T. Energy With Resveratrol energy shot for the entire amount of the offering, apportioned to each Noteholder for their respective percentage of the offering total (such cash receipts being paid to the Company from various third-party merchant accounts established to receive customer credit card payments).All payments will first be applied to principal.Once the entire principal balance has been repaid, the remaining payments will be applied to interest.In no circumstance will the repayment of principal and interest extend beyond one year from the date of the issuance of each note. In October 2010, we offered holders of the 2009 and 2010 Promissory Notes, which have a face value totaling $245,000, the opportunity to consent to the transfer of the unpaid principal and accrued interest balances of their notes from the Company to FITT.By consenting to the transfer, each Noteholder agreed that the responsibility for the repayment of their note resides with FITT and not the Company.In addition under the consent, each Noteholder agreed to forfeit the conversion right included in their note.During the fourth quarter of 2010, each of the holders of the 2009 and 2010 Promissory Notes consented to the transfer of their note obligations to FITT. Sales of Equity Securities During 2010 we sold a total of 575,000 shares of our common stock to two investors for proceeds of $60,000.During 2009 we sold a total of 1,800,000 shares of our common stock to two investors for proceeds of $45,000. At December 31, 2010, our cash and cash equivalents were $0, and we had negative working capital in excess of $4.8 million.During 2010, because of a lack of capital, we have issued 9,820,000 shares of common stock, valued at $1,068,453 in payment for marketing, representation, production, investor relations, and operating services, including 5,000,000 shares to FITT in connection with our Operating Agreement.In addition, we issued 10,000,000 shares to Sports 1 Marketing for marketing and representation services.These shares were committed to be issued in 2009 and were expensed in that year in the amount of $300,000. 15 Due to our lack of capital, we are in default of certain note agreements, are past due with many vendors, and have a levy on any bank accounts we might obtain.At December 31, 2010, we had $452,000 in notes payable obligations, all of which are in default for non-payment.If we do not raise additional capital, we may not be able to meet our financial obligations when they become due which can have a material adverse impact on our business. Cash Flows The following table sets forth our cash flows for the year ended December31: Change Operating activities $ ) $ ) $ Investing activities — (544 ) Financing activities (30,000 ) Change $
